DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach one or more non-HINS light sources configured to emit non-HINS light. Examiner respectfully disagrees.
Regarding applicant’s argument that the prior art fails to teach one or more non-HINS light sources configured to emit non-HINS light, Examiner notes that at least [0032] of Stibich teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm. Additionally, at least [0013] teaches a plurality of germicidal sources, thus Stibich is viewed to teach one or more HINS light sources and one or more non-HINS light sources.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stibich et al. (2017/0000916, of record).

Regarding claim 1, Stibich discloses a lighting system (Figure 1, 20, apparatus), comprising: one or more high intensity narrow spectrum (HINS) light sources configured to emit HINS light (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm); one or more non-HINS light sources configured to emit non-HINS light (at least [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm); a power circuit (26, power circuitry) configured to provide power to the one or more HINS light sources (at least [0042]); a control circuit (30, processor) configured to control delivery of power to the one or more HINS light sources so as to pulse the emission of HINS light from the one or more HINS light sources (at least [0042, 0054], Figure 2, 28, program instructions; claim 29).

Regarding claim 2, Stibich discloses the lighting system of claim 1, wherein the HINS light has a wavelength in the range of about 380 nm to about 420 nm (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm) and the non-HINS light is in the visible spectrum and not in the range of 380 nm to 405 nm (at least [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm).



Regarding claim 4, Stibich discloses the lighting system of claim 1, wherein the control circuit is configured to control delivery of power to the one or more HINS light sources and the one or more non-HINS light sources to pulse the emission of light according to a pulsing scheme (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).

Regarding claim 5, Stibich discloses the lighting system of claim 4, wherein the pulsing scheme specifies one or more pulses for emission of HINS light, each of the one or more pulses having a duration and intensity (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).

Regarding claim 6, Stibich discloses the lighting system of claim 5, wherein the duration and intensity of each pulse is selected for antimicrobial purposes (at least Abstract).

Regarding claim 8, Stibich discloses the lighting system of claim 5, wherein a frequency of pulses is about 120 Hz or greater (at least [0052] teaches visible light pulsed at a frequency greater than 50 Hz).



Regarding claim 16, Stibich discloses a method (Figures 1 and 2, 20, apparatus) of controlling one or more high intensity narrow spectrum (HINS) lighting sources (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm) and one or more non-HINS lighting sources (at least [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm), the method comprising: providing, by one or more power circuits (26, power circuitry), power to one or more of the HINS lighting sources and the non-HINS lighting sources (at least [0042]); obtaining, by one or more control circuits, data indicative of a pulsing scheme (30, processor; [0042], 28, program instructions); controlling, by the one or more control circuits, power provided by the one or more power circuits to the one or more HINS lighting sources and the non-HINS lighting sources based at least in part on the data indicative of the pulsing scheme so as to pulse the emission of HINS light from the one or more HINS lighting sources (at least [0042, 0054], Figure 2, 28, program instructions; claim 29).

Regarding claim 18, Stibich discloses the method of claim 16, wherein the pulsing scheme specifies a frequency of pulses of about 120 Hz or greater (at least [0052] teaches visible light pulsed at a frequency greater than 50 Hz).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record) in view of Loupis et al. (2014/0303547, of record).

Regarding claim 7, Stibich discloses the lighting system of claim 5, but fails to teach wherein the duration of each pulse is about 8 microseconds or less. Stibich and Loupis are related because both teach a lighting system.
Loupis discloses a lighting system (Figures 1 and 2), wherein the duration of each pulse is about 8 microseconds or less (Figures 1 and 2; at least [0130] teaches a pulse duration of less than 1 ms; additionally, [0130] teaches the pulse duration may be 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the teachings of Loupis and provide wherein the duration of each pulse is about 8 microseconds or less. Doing so would allow for a more efficient treatment by delivering stronger intensity of light for a shorter amount of time.

Regarding claim 17, Stibich discloses the method of claim 16, wherein the pulsing scheme specifies a plurality of pulses having a duration and intensity (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).
Stibich fails to teach the duration of each pulse being about 8 microseconds or less. Stibich and Loupis are related because both teach a lighting system.
Loupis discloses a method (Figures 1 and 2) wherein the duration of each pulse being about 8 microseconds or less (Figures 1 and 2; at least [0130] teaches a pulse duration of less than 1 ms; additionally, [0130] teaches the pulse duration may be dependent on characteristics of generated light, such as amplitude, wavelength, and/or bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the teachings of Loupis and provide wherein the duration of each pulse is about 8 microseconds or less. Doing so would allow for a more efficient treatment by delivering stronger intensity of light for a shorter amount of time.

Claims 9-11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of That et al. (2008/0137181, of record).

Regarding claim 9, Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme comprises a first pulse (Figure 3, Phased 1) and a second pulse (Figure 3, Phased 5), the first pulse associated with a first time period (time period of pulse in Phased 1) and the second pulse associated with a second time period (time period of pulse in Phased 5), the first pulse and the second pulse being separated by a third time period (time period separating pulse of Phased 1 and phased 5), the third time period being greater than the first time period and the second time period (Figure 3 depicts the time period between Phased 1 and Phased 5 to be greater than the time period of each pulse, respectively; [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle).


Regarding claim 10, the modified Stibich discloses the lighting system of claim 9, wherein the third time period is at least an order of magnitude greater than the first time period (That: [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle, and the parameters can be used to accommodate a greater or smaller number of pulses within a given repetition period; thus, Examiner notes that based on the user's desirability, the third time period may be made to be an order of magnitude greater than the first time period).

Regarding claim 11, Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme comprises a saw tooth pulsing scheme. Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme comprises a saw tooth pulsing scheme (at least Figure 2, [0023], Z, sawtooth).


Regarding claim 13, Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme specifies that HINS light is pulsed from a steady state intensity. Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme specifies that light is pulsed from a steady state intensity (at least Figure 2, N, narrow duty, D, double pulse, F, fast, Z, sawtooth, or T, triangle; [0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme specifies that HINS light is pulsed from a steady state intensity. Doing so would allow for delivering a constant baseline intensity, thus providing a steady treatment.


That discloses a method wherein the pulsing scheme comprises a first pulse (Figure 3, Phased 1) and a second pulse (Figure 3, Phased 5), the first pulse associated with a first time period (time period of pulse in Phased 1) and the second pulse associated with a second time period (time period of pulse in Phased 5), the first pulse and the second pulse being separated by a third time period (time period separating pulse of Phased 1 and phased 5), the third time period being greater than the first time period and the second time period (Figure 3 depicts the time period between Phased 1 and Phased 5 to be greater than the time period of each pulse, respectively; [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time 

Regarding claim 20, Stibich discloses the method of claim 16, but fails to teach wherein the pulsing scheme comprises a saw tooth pulsing scheme. Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a method wherein the pulsing scheme comprises a saw tooth pulsing scheme (at least Figure 2, [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a saw tooth pulsing scheme. Doing so would allow for delivering a ramp up to a maximum intensity, then dropping rapidly in order to provide for a more efficient treatment in a shorter amount of time.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Anderson et al. (2010/0246169, of record).

Regarding claim 12, Stibich discloses the lighting system of claim 4, but fails to teach wherein the HINS light and the non-HINS light are combined in accordance with the pulsing scheme to create visible white light. Stibich and Anderson are related because both teach a lighting system
Anderson discloses a lighting system wherein the HINS light and the non-HINS light are combined to create visible white light (at least claim 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the general teachings of Anderson and provide wherein the HINS light and the non-HINS light are combined in accordance with the pulsing scheme to create visible white light. Doing so would allow for a combined output that is non-disturbing and easy on the eye.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Deal et al. (2012/0126134, of record).

Regarding claim 15, Stibich discloses the lighting system of claim 14, but fails to teach wherein the power circuit comprises a driver circuit, wherein the control circuit is configured to control a switching element coupled between the driver circuit and the one or more LEDs to pulse the emission of HINS light. Stibich and Deal are related because both teach a lighting system.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the general teachings of Deal and provide wherein the power circuit comprises a driver circuit, wherein the control circuit is configured to control a switching element coupled between the driver circuit and the one or more LEDs to pulse the emission of HINS light. Doing so would allow optimum sterilization rate for a given input power and prevention of repeated over dosing of areas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872